Citation Nr: 1814553	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  13-29 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to an initial compensable rating for a right knee strain prior to January 31, 2017, and in excess of 10 percent thereafter.

3.  Entitlement to service connection for a cervical spine disorder.

4.  Entitlement to an initial compensable rating for headaches.

5.  Entitlement to an initial rating in excess of 10 percent for degenerative disc and joint disease of the back prior to June 2, 2016, and in excess of 20 percent thereafter.

6.  Entitlement to a total rating based on individual unemployability (TDIU). 

7.  Entitlement to an initial compensable rating for back scars.

8.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity.

9.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity.

10.  Entitlement to an effective date prior to April 2, 2013 for service connection for radiculopathy of the right lower extremity.

11.  Entitlement to an effective date prior to April 2, 2013 for service connection for radiculopathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from May 2006 to May 2011.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a Board hearing in an October 2013 VA Form 9 substantive appeal.  Thereafter, in a July 2017 correspondence, the Veteran's representative notified the Board that the Veteran wished to withdraw his hearing request.  38 C.F.R. § 20.704(e).

The Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an appeal for a higher rating claim when such claim is raised by the record.  In the instant case, in a January 2013 notice of disagreement (NOD), the Veteran's representative indicated that the Veteran is unable to work.  Therefore, the Board has taken jurisdiction over such issue and included it on the title page.

The Board also notes that, in March 2017, the RO granted a rating of 20 percent for the Veteran's low back disability as of June 2, 2016 and a rating of 10 percent for the Veteran's right knee strain as of January 31, 2017.  As the Veteran is presumed to be seeking the maximum available benefit for a disability, these claims remain before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Murphy v. Shinseki, 26 Vet. App. 510, 514 (2014).

Thereafter, in October 2017, Veteran's representative submitted additional evidence along with a waiver of initial RO consideration of the same.  See 38 C.F.R. § 20.1304(c).

The decision below addresses the issue of entitlement to an initial compensable rating for right knee strain.  The remaining issues are addressed in the remand section following the decision.


FINDING OF FACT

For the entire appeal period, the Veteran's right knee strain has been manifested by range of motion from 140 degrees flexion to zero degrees extension, with pain on active motion and weight-bearing, but without flare-ups and no more than slight instability.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 10 percent for right knee strain have been met from May 17, 2011 to January 31, 2017.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5260 (2017).

2.  A rating in excess of 10 percent for right knee strain is denied.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5260 (2017).

3.  A separate initial rating of 10 percent for slight right knee instability is granted from May 17, 2011.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  In this regard, to the extent that the Veteran's representative generally asserts that he preserves for appeal "all errors the VA Regional Office may have made or the Board may hereafter make in deciding this appeal," to include "all legal errors, errors in fact-finding, failure to follow Manual M21-1 and Manual M21-1MR, failure to discharge the duty to assist, and any other due process errors," such vague assertions do not amount to a specific procedural argument in this case and thus need not be addressed.  See Scott v. McDonald, 789 F.3d 1375, 1381  (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board or the Veterans Court to search the record and address procedural arguments when the claimant fails to raise them before the Board).


Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

The Veteran's right knee is rated under DC 5260.  Under DC 5260, limitation of flexion of the leg is rated noncompensable (zero percent) if flexion is limited to 60 degrees; a 10 percent rating is warranted if flexion is limited to 45 degrees; a 20 percent rating is warranted if flexion is limited to 30 degrees; and a 30 percent rating is warranted if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260. 

For limitation of extension, a noncompensable rating is warranted if extension is limited to 5 degrees; a 10 percent rating is warranted if extension is limited to 10 degrees; a 20 percent rating is warranted if extension is limited to 15 degrees; a 30 percent rating is warranted if extension is limited to 20 degrees; a 40 percent rating is warranted if extension is limited to 30 degrees; and a 50 percent rating is warranted if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Additionally, pursuant to 38 C.F.R. § 4.71a , DC 5257, 10, 20, and 30 percent ratings for instability are assigned depending on whether the impairment of the knee, involving either recurrent subluxation or lateral instability, is slight, moderate, or severe, respectively.  Separate knee evaluations for limitation of motion and instability under the appropriate diagnostic codes may be assigned when specific symptoms are shown.  See VAOPGCPREC 23-97; see also VAOPGCPREC 9-98.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Facts and Analysis

The Veteran asserts that his service connected right knee strain should be compensably rated prior to January 31, 2017, and rated in excess of 10 percent thereafter.  

The Veteran was afforded a VA examination in regard to this claim in November 2011.  During the examination, the Veteran reported that he experiences aching pain of 8 out of 10 in severity in his right knee with activity such as bending, lifting, and crawling.  He also reported that his right knee feels weak and buckles, but that he has not fallen.  He denied experiencing flare-ups of this disability.  The examiner reported that the Veteran has right knee flexion to 140 degrees or greater and extension to zero degrees without objective evidence of painful motion.  He also reported that the Veteran's right knee flexion and extension was the same after three repetitions.  The examiner also did not find that the Veteran experienced pain on palpation, loss of muscle strength, joint instability, or recurrent patellar subluxation or dislocation of his right knee.  
Thereafter, the Veteran was afforded another VA examination of his right knee in February 2017.  During the examination, the Veteran reported that his right knee gives out without notice when he bends or squats on stairs or ladders.  The examiner reported that the Veteran has right knee flexion to 140 degrees or greater and extension to zero degrees with painful motion that does not result in functional loss.  The examiner noted evidence of pain on weight-bearing.  The examiner examined the Veteran after repetitive use over time and found that he is not significantly limited due to pain, weakness, fatigability, or incoordination due to such use of his right knee.  The examiner also did not find that the Veteran experienced loss of muscle strength, joint instability, or meniscus condition.  The examiner reported that x-ray testing showed that the Veteran's right knee appears to be normal.  Then, in March 2017, the February 2017 VA examiner provided an addendum opinion.  He reported that the Veteran did not exhibit evidence of pain on passive range of motion, non-weight bearing, or abnormalities of his opposing joint.

The Board finds that an initial 10 percent rating for the Veteran's service-connected right knee strain is warranted for the entire period on appeal.  In this regard, he has competently reported experiencing painful motion throughout the appeal period.  See 38 C.F.R. §§ 4.40, 4.45.  However, at no time is a rating in excess of 10 percent warranted.  In this regard, throughout the period on appeal the Veteran's right knee flexion was found to be to 140 degrees and his right knee extension was found to be to zero degrees, even in consideration of pain on weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5260, 5261; DeLuca, 8 Vet. App. at 202.  In this case, the Board considered the presence of pain on weight-bearing which is contemplated by the 10 percent rating assigned herein.  Mitchell, 25 Vet. App. at 32.  In addition, the examinations of record reflect that the Veteran does not experience pain on passive motion or nonweight-bearing motion of his right knee.  Furthermore, he has denied experiencing flare-ups of this condition throughout the period on appeal.

The Board notes that the Veteran has reported experiencing weakness and instability of his right knee.  However, after conducting relevant diagnostic testing, both the November 2011 and February 2017 VA examiners did not find the presence of loss of muscle strength, joint instability, or recurrent patellar subluxation or dislocation of the Veteran's right knee.  The Board has no reason to doubt the veracity of the Veteran's report of occasional right knee instability during both VA examinations; however, given the lack of objective findings on VA examination, it is, at worst, slight in severity, warranting a separate 10 percent rating, but no higher over the course of the appeal period under DC 5257.

In sum, resolving reasonable doubt in the Veteran's favor, the preponderance of the evidence supports a 10 percent rating, but no higher, for the right knee strain throughout the period on appeal, with a separate 10 percent rating for right knee instability.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3


ORDER

An initial rating of 10 percent for right knee strain is granted from May 17, 2011 to January 31, 2017.  

A rating in excess of 10 percent for right knee strain is denied.  

A separate initial rating of 10 percent for slight right knee instability is granted from May 17, 2011.


REMAND

The Veteran asserts that he has a cervical spine disorder related to his military service.  His STRs do not show any reports or treatment for a cervical spine condition.  In addition, no cervical spine condition was reported or noted the Veteran's April 2011 separation examination.  His cervical spine was examined as part of a general physical examination in November 2011, but no condition was found at that time.  Thereafter, in a March 2012 VA post-service treatment record, the Veteran reported a fracture in his cervical spine vertebrae that he associated with a fall in 2007.  

The Veteran was afforded a VA examination in regard to his cervical spine in February 2017.  During the examination, the Veteran reported injuring his neck falling from a helicopter in 2007.  The examiner reported that May 2012 and April 2013 MRI examinations of his cervical spine were within normal limits and there was no vertebral fracture or arthritis present.  The examiner noted that the Veteran had reduced cervical range of motion and objective evidence of pain on palpation of the joint.  However, he did not find that the Veteran had a neck disorder.  The February 2017 VA examiner then provided an addendum opinion in March 2017.  He stated that he could only offer a diagnosis of cervicalgia based on subjective complaints of neck pain, but noted that this was not a clinical diagnosis.  However, the Board emphasizes that other veterans have been service-connected for cervicalgia; thus, on remand, an addendum is needed so that the examiner may provide a nexus opinion.

Regarding headaches, the Veteran reported in a September 2017 statement that private treatment records relevant to this claim have not been associated with the file.  On remand, the Veteran should be given the opportunity to submit or identify any outstanding treatment records related to his headache disability.

Regarding his back disability, the Veteran was afforded examinations in regard to this claim in November 2011 and February 2017.  Following the February 2017 examination, an addendum opinion was provided in March 2017 addressing testing pursuant to the Court's holding in Correia v. McDonald, 28 Vet. App. 158 (2016), which instructed VA orthopedic examinations to test for pain on both active and passive motion, in weight-bearing and nonweight-bearing (if applicable) and, if possible, with the range of the opposite undamaged joint.  However, the February 2017 examiner stated that the Veteran would experience functional limitations during flare-ups due to guarding and pain, but did not provide an estimate of range of motion during flare-ups or state why he was unable to do so.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017); see also Ardison v. Brown, 6 Vet. App. 405 (1994).  Therefore, another examination is necessary to assess the nature and severity of this disability.  

Updated treatment records should also be obtained, and as the record does not demonstrate the presence of a current hearing loss disability for VA purposes, action on these claim is deferred pending this development. 

In addition, the Veteran's claim of entitlement to a TDIU is intertwined with the increased rating claims on appeal.  Accordingly, the Board will also remand this claim.  Furthermore, as the record does not contain a TDIU application VA Form 21-8940, the Veteran should be asked to complete and return one.

Finally, the claims for initial ratings in excess of 10 percent and earlier effective dates for radiculopathy of the right and left lower extremities and an initial compensable rating for back scars must be remanded for issuance of a statement of the case (SOC).  In this regard, the Veteran was granted service connection for such disabilities in March 2017.  The Veteran then filed an NOD in regard to the initially assigned ratings and the effective dates assigned for the radiculopathy disabilities in June 2017.  At present, the Veteran has not been issued an SOC for these claims.  Under such circumstances, the Board shall remand this claim to the Agency of Original Jurisdiction (AOJ) with instructions to prepare and issue an SOC.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 38 C.F.R. § 20.201 (in effect since March 24, 2015).

Accordingly, these claims are REMANDED for the following actions:

1.  Prepare an SOC in accordance with 38 C.F.R. § 19.29 regarding the issues of entitlement to higher initial ratings and earlier effective dates for radiculopathy of the right and left lower extremities and an initial compensable rating for back scars.  This is required unless these matters are resolved by granting the full benefits sought or by the Veteran's withdrawal of the NODs.  If, and only if, the Veteran files a timely substantive appeal should the issues be returned to the Board.

2.  Provide the Veteran with the TDIU application, VA Form 21-8940, and ask him to complete and return it.

3.  Obtain any outstanding VA treatment records.

4.  With any necessary assistance from the Veteran, obtain all outstanding relevant private treatment records, including all outstanding records from St. Mary's addressing his headaches..  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  

5.  Then obtain an addendum opinion addressing the etiology of the Veteran's cervicalgia.  The entire claims file should be reviewed by the examiner.  No additional examination is necessary, unless the examiner determines otherwise.    

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's cervicalgia had its onset during or is otherwise related to service, to include a reported in-service fall from a helicopter.  For purposes of providing this opinion, please consider cervicalgia as reflective of a current disability.

All opinions expressed should be accompanied by supporting rationale.

6.  Afford the Veteran an appropriate VA examination to determine the current nature and severity of his service-connected back disability.  All indicated tests and studies should be undertaken.  The record, including a complete copy of this remand, must be made available for review in connection with the examination.  The examination should be conducted during a flare-up, if possible.

The examiner should conduct all indicated tests and studies, to include range of motion studies.  The joints involved should be tested for pain (1) on active motion, (2) on passive motion, (3) in weight-bearing, and (4) in nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

Considering the Veteran's reported history, please also provide an opinion describing functional impairment of the Veteran's back due to flare-ups, accounting for pain, incoordination, weakened movement, and excess fatigability on use, and, to the extent possible, report such impairment in terms of additional degrees of limitation of motion.  If unable to provide such an opinion without resorting to speculation, please provide a rationale for this conclusion, with specific consideration of the instructions in the VA Clinician's Guide to estimate, "per [the] veteran," what extent, if any, flare-ups affect functional impairment.  The examiner must include a discussion of any specific facts that cannot be determined if unable to opine without speculation.

A complete rationale shall be given for all opinions and conclusions expressed.

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the claims remaining on appeal.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


